      Case 3:15-cr-00036-RDM Document 95 Filed 05/11/20 Page 1 of 14




              UNITED STATES DISTRICT COURT
             MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,              NO. 3:15-CR-36

            v.                         (MARIANI, J.)

ROBERT CAGLE,                          (SAPORITO, M.J.)

            Defendant.



                           MEMORANDUM

     This matter is before the court on the motion of the defendant,

Robert Cagle, for reconsideration of detention order. (Doc. 88).

     Cagle, an inmate at the Lackawanna County Prison (LCP), while

currently awaiting a supervised release revocation hearing, seeks his

release from custody based on prison conditions at the LCP and the

inherent risk posed by his being confined in close quarters to a large

number of other inmates during the COVID-19 global pandemic given his

health risk of suffering from a heart ailment. In his motion, Cagle has

certified that the assigned assistant United States attorney does not

concur in his motion. (Doc. 88-2). Defense counsel filed a notice indicating

that the parties have been unable to resolve the motion. (Doc. 89). Cagle

filed a brief in support of his motion (Doc. 92) and the government filed a
        Case 3:15-cr-00036-RDM Document 95 Filed 05/11/20 Page 2 of 14




brief in opposition to the defendant’s motion. (Doc. 90). We conducted a

telephonic hearing, with Cagle’s consent, on April 24, 2020. The matter

is ripe for a decision. For the reasons set forth herein, we will deny the

motion.

  I.      Statement of Facts

       On September 11, 2015, Cagle was sentenced by the Honorable

Robert D. Mariani to a term of forty-eight months’ imprisonment followed

by three years of supervised release as a result of his convictions for

aggravated identity theft and access device fraud. (Doc. 66). While on

supervised release, the Wilkes-Barre Township Police Department

arrested and charged Cagle with forgery, identity theft, and trademark

counterfeiting violations on December 4, 2019. As a result of that arrest,

Cagle was held at the Luzerne County Prison in lieu of $5,000 bail.

Shortly thereafter, Cagle posted bail and was released.

       Soon after his release, Cagle had conversations with his supervising

federal probation officer who advised Cagle to immediately report to the

federal probation office. Upon his failure to report, a warrant for his

arrest was issued on December 10, 2019. (Doc. 83). Cagle was arrested

on the warrant on December 23, 2019.



                                      2
      Case 3:15-cr-00036-RDM Document 95 Filed 05/11/20 Page 3 of 14




     The new state charges resulted in the filing of a petition to revoke

Cagle’s supervised release. The undersigned United States magistrate

judge conducted an initial appearance with Cagle present on December

23, 2019. At that hearing, Cagle waived a probable cause hearing and

was ordered detained to await further proceedings before Judge Mariani.

(Doc. 86). In his brief in support of his motion for reconsideration, Cagle

proffered that he is 56 years old and suffers from a heart ailment and

diabetes which makes him suspectable to COVID-19 in a prison setting.

(Doc. 92, at 3). However, at his telephonic hearing on April 24, 2020,

Cagle testified that he does not have diabetes. He also testified that his

concerns about contracting COVID-19 relate to losing a couple family

members, and respiratory problems on his mother’s side of his family. He

did not testify about any heart ailment. He did state that he underwent

cancer testing which had not yet been completed at the time of his

incarceration in December 2019.

     Further, Cagle proffered that, if he is released, he would live with

his aunt, who resides in Scranton, Pennsylvania. His aunt testified at the

telephonic hearing and stated that she is willing to allow Cagle to live in

her residence.



                                    3
       Case 3:15-cr-00036-RDM Document 95 Filed 05/11/20 Page 4 of 14




      In its brief, the government proffered that: (1) the FBI learned that

Cagle had been continually involved in federal crimes before his arrest in

2019; (2) Cagle faces a criminal investigation involving new federal

crimes including multiple counts of aggravated identity theft, bank

fraud, and access device fraud arising out of Cagle’s travels throughout

Pennsylvania and New Jersey in rented vehicles holding numerous

stolen identities in the form of driver’s licenses and credit cards; (3) Cagle

made frequent trips to the Lord & Taylor store in Bala Cynwyd,

Pennsylvania, where he attempted to open credit card accounts by using

stolen identities; (4) Cagle made frequent trips to high-end shopping

malls at various locations in New Jersey where he entered Lord & Taylor

and Macy’s stores and attempted to carry out similar types of fraudulent

activities; (5) video surveillance captured Cagle in Bridgewater,

Hillsborough, and Rockaway, New Jersey, completing various credit card

applications while using stolen identities, including dates of birth and

social security numbers; (6) he stole hundreds of dollars in merchandise

from Kohl’s department stores in New Jersey and in Dickson City,

Pennsylvania, by using stolen identities; and (7) in December 2019, in a

recorded interview by FBI agents, Cagle admitted that: he is in the



                                      4
          Case 3:15-cr-00036-RDM Document 95 Filed 05/11/20 Page 5 of 14




business of stealing identities; he is part of a larger network of identity

thieves; the hub of this network is located in New York; he targets high-

end electronic devices; and he works with accomplices to accomplish his

criminal activity (Doc 90, at 5-7).


    II.     Discussion

            a. COVID-19 Global Pandemic

          We are mindful of the unprecedented magnitude of the COVID-19

pandemic and the extremely serious health risks it presents. 1 “COVID-

19 is the infectious disease caused by the novel coronavirus.” United

States v. Roeder, ___ Fed. App’x ___, 2020 WL 1545872, at *1 (3d. Cir.

Apr. 1, 2020) (per curiam). We are also cognizant that the President of

the United States has declared a national emergency and the Governor

of Pennsylvania has declared a state of emergency and issued a stay-at-

home order through April 30, 2020, which has been extended to May 8,

2020, for some counties and June 4, 2020, for the majority of counties—

including Lackawanna County, where the defendant is detained at LCP.




1World Health Org., WHO Characterizes COVID-19 as a Pandemic (Mar.
11, 2020), https://www.who.int/emergencies/diseases/novel-coronavirus-
2019/events-as-they-happen.

                                        5
      Case 3:15-cr-00036-RDM Document 95 Filed 05/11/20 Page 6 of 14




Further, the Governor has ordered all schools to remain closed for the

remainder of the 2019-2020 academic school year. We also recognize that

public health officials have strenuously encouraged the public to practice

“social distancing,” to hand-wash and/or sanitize frequently, and to avoid

close contact with others—all of which present challenges in detention

facilities. See Roeder, 2020 WL 1545872, at *2; United States v. Martin,

No. PWG-19-140-13, 2020 WL 1274857, at *2 (D. Md. Mar. 17, 2020).

        b. Conditions of LCP

     Cagle alleges that prisons in general are ill-equipped to mitigate

the dangers associated with COVID-19. Inmates cycle in and out of

detention facilities from all over the country and those who work in

prisons leave and return without definitive screening. He makes no

specific observations about LCP other than to allege that prison visits

with counsel are limited in that counsel can only speak to Cagle by

telephone through a glass screen, all of which makes it difficult to review

documents and physical evidence to prepare an adequate defense.

     The government proffered in its brief and at the hearing that LCP

has reported no positive COVID-19 cases among its inmate populations

and only one corrections officer who has tested positive but since



                                    6
      Case 3:15-cr-00036-RDM Document 95 Filed 05/11/20 Page 7 of 14




recovered. (Doc. 90, at 14-15). All inmates were informed and placed on

lockdown at the time. We further take judicial notice of recent policies

and procedures adopted by LCP to prevent or limit the spread of COVID-

19 within the prison. See Shakur v. Costello, 230 Fed. App’x 199, 201 (3d

Cir. 2007) (per curiam) (taking judicial notice of county prison

procedures). Under these new policies and procedures, LCP has

suspended contact visits, regular visitation, and visitation from

volunteers, including religious leaders. It has implemented aggressive

sanitation programs and suspended all programs that utilize “outside”

employees. It has prohibited individuals other than prison and medical

staff to proceed any further than the reception area. It has limited

attorney visits with inmates to meetings through a glass partition in a

lawyer visitation room unless written permission is granted by the

warden or the deputy warden. It has cancelled all conferences and out-

of-county training. It has provided for weekly contact with officials from

the state department of corrections. It has posted educational flyers in

the blocks and in the reception area. It has also implemented body

temperature screening checks for all employees and lawyers as they




                                    7
       Case 3:15-cr-00036-RDM Document 95 Filed 05/11/20 Page 8 of 14




enter the facility. United States v. Mendoza, No. 5:20-mj-00011, 2020 WL

1663361, at *3 & n.4 (M.D. Pa. Apr. 3, 2020).

        c. Temporary Release Under 18 U.S.C. § 3142(i)

     In his motion and brief, Cagle requests his temporary release under

18 U.S.C. § 3142(i), which allows a judicial officer, by subsequent order,

to permit the temporary release of a person to the extent that the judicial

officer determines such release to be necessary for preparation of the

person’s defense or another compelling reason. But Cagle is not eligible

for release under § 3142(i) because he is not a pretrial detainee. He has

been detained pending a supervised release violation hearing.

     Under the federal criminal rules, “[t]he provisions of 18 U.S.C.

§§ 3142 and 3144 govern pretrial release.” Fed. R. Crim. P. 46(a)

(emphasis added). It is “Rule 32.1(a)(6) [that] governs release pending a

hearing on a violation of probation or supervised release.” Fed. R. Crim.

P. 46(d). Under Rule 32.1(a)(6), a “magistrate judge may release or detain

the person under 18 U.S.C. § 3143(a)(1) pending further proceedings.”

Fed. R. Crim. P. 32.1(a)(6). That statute in turn provides that the person

“be detained, unless the judicial officer finds by clear and convincing

evidence that the person is not likely to flee or pose a danger to the safety



                                     8
      Case 3:15-cr-00036-RDM Document 95 Filed 05/11/20 Page 9 of 14




of any other person or the community if released.” 18 U.S.C. § 3143(a)(1);

see also Fed. R. Crim. P. 32.1(a)(6) (placing burden of proof on the

defendant). Section 3142(i) simply does not apply to a defendant awaiting

a supervised released violation hearing. United States v. Schooler, No.

17-40002-DDC-ADM, 2020 WL 1935056, at *3–*4 (D. Kan. Apr. 22,

2020); see also United States v. Leathers, No. 2:19-cr-633 (WJM), 2020

WL 2219853, at *1 n.1 (D.N.J. May 7, 2020) (noting that § 3142(i) does

not apply to a defendant detained under § 3143(a)(1) while awaiting

sentencing).

        d. Reconsideration of Detention Under 18 U.S.C. § 3143

     The defendant’s motion, however, may be properly considered as a

motion for reconsideration of our prior detention order under

§ 3143(a)(1). “In both civil and criminal cases, district courts possess

inherent power to reconsider interlocutory orders ‘when it is consonant

with justice to do so.’” United States v. Byrd, No. 1:14-CR-321, 2019 WL

3532159, at *1 (M.D. Pa. Aug. 2, 2019) (quoting United States v. Jerry,

487 F.2d 600, 605 (3d Cir. 1973)); see also Schooler, 2020 WL 1935056, at

*3 (construing motion for release pursuant to § 3142(i) and due to

COVID-19 as a motion to reconsider); United States v. Preston, No. 3:18-



                                    9
      Case 3:15-cr-00036-RDM Document 95 Filed 05/11/20 Page 10 of 14




CR-307-K, 2020 WL 1819888, at *2–*3 & n.1 (N.D. Tex. Apr. 11, 2020)

(same).

     We originally ordered the defendant’s detention on December 23,

2019, based on his waiver of a detention hearing. Now, after considering

the information presented in his motion papers and at the hearing

conducted on April 24, 2020, we conclude that Cagle should be detained

pending a supervised release hearing because he has failed to establish

by clear and convincing evidence that he is not likely to flee or pose a

danger to the safety of any other person or the community if released.

     At the motion hearing on April 24, 2020, Cagle, age 55, testified

that, prior to his incarceration, he had stopped working because of health

issues. In his supporting brief, Cagle had argued that he is in a high-risk

category because he suffers from a heart ailment and diabetes (Doc. 92,

at 3), but at the telephonic hearing Cagle stated he does not suffer from

diabetes and did not explain his heart ailment. Cagle did state that, at

the time of his arrest, he was undergoing cancer testing. His testimony,

however, was unspecific other than to say the testing related to his colon.

He did not refer to any instance during his stay at LCP where he was

hospitalized, nor had the need to use a nebulizer or an inhaler. He did


                                    10
      Case 3:15-cr-00036-RDM Document 95 Filed 05/11/20 Page 11 of 14




not testify whether he takes prescribed medication. At most, Cagle

presents only speculative arguments that his confinement in the LCP

increases the health risks posed by COVID-19.

     If released, Cagle testified that he would live with his aunt, in

Scranton, Pennsylvania. He testified that he is willing to abide by all

conditions of release. His aunt testified at the telephonic hearing and

confirmed that she is willing to allow Cagle to live in her residence.

     We find the following additional information in the record of this

case to be pertinent: Cagle’s prior criminal history, which dates back to

July 1981, includes charges for burglary, robbery, larceny, grand larceny,

possession of a controlled substance with intent to sell, possession of

stolen vehicle, forgery, aggravated identity theft, and access device fraud;

the Government’s proffer of additional, ongoing criminal activity by

Cagle while on supervised release; Cagle’s lack of significant community

or family ties to this district; and the recommendation of the United

States Probation Office that Cagle be detained.

     Cagle, of course, also relies on the previously unforeseen impact of

the COVID-19 pandemic on the conditions of his confinement while

detained at LCP. But other than a single guard who appears to have had



                                    11
      Case 3:15-cr-00036-RDM Document 95 Filed 05/11/20 Page 12 of 14




no contact with the movant, there have been no confirmed cases of

COVID-19 in the LCP. Moreover, LCP has implemented new policies and

procedures to protect its population as referenced above. There is no

evidence that such measures are, or have been, inadequate. Our court

has temporarily continued all court proceedings through May 31, 2020,

which should ameliorate a criminal defendant’s concerns about assisting

his or her attorney in the preparation of a defense. Further, we are

confident that LCP will respect the privileged nature of the

communications between attorneys and their inmate-clients, as nothing

to the contrary has been alleged or otherwise brought to our attention.

Finally, despite Cagle’s testimony that if released he will abide by all

conditions of release, his past conduct guides us on his potential future

conduct. We incorporate our discussion above regarding Cagle’s extensive

prior criminal record.

     In the absence of any evidence that LCP is not providing—or is

unable to provide—appropriate medical care, we are not persuaded that

Cagle should be released. See United States v. Raia, 954 F.3d 594, 597

(3d Cir. 2020) (recognizing that “the mere existence of COVID-19 in

society and the possibility that it may spread to a particular prison alone



                                    12
      Case 3:15-cr-00036-RDM Document 95 Filed 05/11/20 Page 13 of 14




cannot   independently     justify   compassionate    release,   especially

considering BOP’s statutory role, and its extensive and professional

efforts to curtail the virus’s spread”). While the court remains

sympathetic to Cagle’s concerns regarding the possibility of health

complications caused by the COVID-19 virus, the mere presence of the

virus, even in the detention setting, does not automatically translate to

the release of a person accused. United States v. Williams, No. PWG-19-

8, 2020 WL 1643662, at *2 (D. Md. Apr. 2, 2020) (denying convicted pre-

sentence detainee’s motion even where at least five inmates had tested

positive for COVID-19 and defendant suffered from allergies and

asthma); United States v. Bilbrough, No. TDC-20-0033, 2020 WL

1694362 (D. Md. Apr. 7, 2020) (affirming magistrate judge’s denial of

motion by pretrial detainee who suffered from diabetes); United States v.

Williams, No. PWG-13-544, 2020 WL 1434130 (D. Md. Mar. 24, 2020)

(denying motion by a 67-year-old supervised release violation detainee);

United States v. Penaloza, No. TDC 19-238, 2020 WL 1555064 (D. Md.

Apr. 1, 2020) (denying motion of pretrial detainee who suffered from a

heart murmur); United States v. Jefferson, No. CCB-19-487, 2020 WL




                                     13
       Case 3:15-cr-00036-RDM Document 95 Filed 05/11/20 Page 14 of 14




1332011 (D. Md. Mar. 23, 2020) (denying motion of asthmatic pretrial

detainee).

      Accordingly, based on the record before us, we are not persuaded to

vacate our prior order of detention on reconsideration.

   III. Conclusion

      For all the reasons set forth above, Cagle has failed to establish by

clear and convincing evidence that he is not likely to flee or pose a danger

to the safety of any other person or the community if released, as required

by 18 U.S.C. § 3143(a)(1) and Fed. R. Crim. P. 32.1(a)(6). Therefore, his

motion (Doc. 88) is denied.

      An appropriate order follows.



                                   s/Joseph F. Saporito, Jr.
                                   JOSEPH F. SAPORITO, JR.
                                   U.S. Magistrate Judge
Dated: May 11, 2020




                                     14
